Citation Nr: 1702062	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to October 28, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to service connection for a skin condition.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hearing loss.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971, including service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for PTSD was denied by the RO in September 1998; the Veteran did not perfect his appeal and the decision became final.

2.  On October 28, 2010, VA received a request from the Veteran to reopen a claim of entitlement to service connection for PTSD.

3.  At the time of receipt of the October 28, 2010, claim to reopen, there were no pending or otherwise unadjudicated claims for entitlement to service connection for PTSD.

4.  Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves a reduced reliability and productivity with such symptoms as a depressed mood, anxiety, irritability, nightmares, chronic sleep impairment, difficulty concentrating, isolation and disturbances in motivation and mood.

5.  A February 2011 rating decision denied service connection for hearing loss and tinnitus.  The Veteran was notified of this decision that same month, and did not initiate an appeal.  

6.  The evidence received since the last final denial of service connection for an hearing loss in the February 2011 rating decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  

7.  The evidence received since the last final denial of service connection for a tinnitus in the February 2011 rating decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 28, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2014), 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  The criteria for an initial rating in excess of 50 percent have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The February 2011 rating decision that denied service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).
4.  Evidence received since the February 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for hearing loss is not new and material, and, therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).	

5.  Evidence received since the February 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for tinnitus is not new and material, and, therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

For the Veteran's new and material evidence claims for hearing loss and tinnitus, VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the Veteran's disagreement with the effective date and initial rating following the grant of service connection for PTSD, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist a Veteran in the development of the claims.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination for his claim for PTSD in April 2012.  In the December 2016 informal hearing presentation, the Veteran's representative asserted that this examination was too old and that the claim should be remanded to obtain an updated VA examination.  However, neither the Veteran nor the representative asserted that the April 2012 VA examination was inadequate, or that his PTSD had worsened in severity since the last evaluation in April 2012.  The Board finds that the April 2012 VA examination is adequate, as it is based on an evaluation of the Veteran and sufficiently describes the symptomatology associated with his PTSD, as well as his occupational impairment.  Thus, as an adequate VA examination was provided and there is no indication by the evidence of record that his PTSD has worsened, a remand for another VA examination is not necessary.

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(2). 

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).  If new and material evidence other than service department records is received within the appeal period or prior to appellate decision, the effective date will be as thought the former decision had not been rendered. 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Also, under former 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2014).

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id.   

Analysis

The Veteran contends he is entitled to an earlier effective date for the grant of service connection for PTSD, currently effective from October 28, 2010.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for PTSD.

The Veteran originally filed a claim for entitlement to service connection for PTSD on a VA Form 21-526 in May 1998.  The claim was denied in a September 1998 RO rating decision.  The Veteran expressed disagreement with the decision and a statement of the case was issued in July 1999; however, the appeal was not perfected.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2010, the Veteran filed a claim of entitlement to service connection for PTSD on a VA Form 21-526.  The claim was reopened and denied in a February 2011 RO rating decision.  The Veteran submitted new evidence and the decision did not become final.  The claim was ultimately granted in an April 2012 RO rating decision, which assigned an effective date of October 28, 2010, the date of his claim to reopen.

Here, there is no claim or contention that there was an unadjudicated implied claim that could form the basis of an earlier effective date.  The Veteran essentially claims that the effective date for the grant of service connection for PTSD should date back to 1998, when he filed his original claim for PTSD.  See Veteran's notice of disagreement (asserts a 2000 effective date) and VA Form 9 dated March 18, 2013 (contends that he was treated for PTSD as far back as 1998).  The Board observes that the file contains records of psychiatric treatment in 1997 and 1998.  In a December 12, 1997 record, the Veteran reported a history of PTSD.  Regardless, the September 1998 rating decision denying the claim was not appealed and, therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE. See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283   (2005).   

The Veteran has not made any allegations of CUE in the September 1998 RO rating decision and an analysis regarding this exception is not required.  

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The Veteran's new claim for his PTSD was received October 28, 2010, which is the current effective date for his service-connected PTSD.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Initial increased rating for PTSD

The Veteran seeks entitlement to an initial rating in excess of 50 percent for his PTSD. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Facts and analysis

The Veteran reported having symptoms of intrusive thoughts and panic attacks on his VA Form 21-0781 received October 26, 2011.   

VA treatment records from September 2010 through March 2012 indicate a diagnosis of depression, not otherwise specified, PTSD and alcohol dependence.  In a September 16, 2010 record, the Veteran was positive for PTSD, depression and alocohol dependence screening tests.  Symptoms reported during this time period include memory loss, nightmares, depression, startle at night which prevented him from getting back to sleep, a quick temper, anxiety, social isolation, sleep disturbance, irritability, anger, problems being around people, an inability to feel closeness, intrusive memories, avoidance of things that recalled trauma, and problems with concentration.  There was no psychosis, suicidal or homicidal ideation.  The Veteran was assigned Axis 5 GAF scores ranging from 50 to 55, with scores predominantely at 51.  

The Veteran was afforded a VA PTSD examination in April 2012.  The Veteran was diagnosed with PTSD (DSM-IV criteria) chronic, moderate with depressive features and alcohol abuse dependence.  The examiner indicated it was possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran's PTSD was responsible for re-experiencing, avoidance, hyperarousal and depressive features.  Alcohol abuse was reported by the Veteran to be used to manage PTSD.  It was stated the alcohol could be exacerbating irritability, mood and sleep disturbance associated with PTSD.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  It was noted that alcohol use appeared secondary to PTSD, and most impairment noted was related to PTSD.  

The Veteran was married twice; his first marriage lasted four years and he was currently married to his second wife of 34 years.  He reported that his wife tolerated him.  The Veteran had two biological children and a step son and reported having good relationships.  He lived with his wife, daughter and granddaughter.  He wished his daughter and granddaughter would find a place to live and would prefer it if it was just him and his wife.  His father passed away and he reported a pretty good relationship with his mother.  He had a good relationship with his older brother who lived near him and more conflicts with his younger brother.  He reported having very few friends and that he did "not get out" and preferred to be on his own.  Later in the interview the Veteran did report that he had a group of guys that he played pool with but he had not played with them recently due to finances.  He liked golf but it was too expensive.  The Veteran was retired; he got up early and went to bed early.  He reported that he did not have motivation to do much.  He liked to pull weeds from his yard because it kept him from thinking about anything else.  He tried to spend the day outside and went to garage sales to "collect junk."  He did not like to sit in the house.  If he was at home, he was playing a computer game.  The Veteran worked for the postal service for about 27 years and retired in 2000.  He denied significant occupational problems.  He usually tried to avoid confrontations by walking away.  He reported work was a coping mechanism for him.  Prior to retirement he had been passed up for a promotion.  After this, he found it hard to function at work and this led to his eventual retirement.  

The Veteran received mental health treatment at the VA and was on medication.  He reported that he declined therapy because of a past bad experience in 1999 or 2000 with a VA provider who he felt treated him poorly.  He felt his psychiatric medication did not really help but he took it anyways.  His most recent visit to the VA was in March 2012 and his most recent GAF score was 50.  His current diagnosis was depression, PTSD and alcohol dependence.  The Veteran denied any past hospitalizations or suicide attempts.  He reported that he had a few altercations in the past when people attacked him.  The Veteran currently drank whiskey daily.  

The Veteran met the PTSD criteria for a diagnosis, as detailed.  Criterion A: the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and his response involved intense, fear, helplessness or horror.  Criterion B: the traumatic event is persistently experienced in the following ways of recurrent and distressing recollections of the traumatic events, recurrent distressing dreams of the event, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Criterion C: efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling detachment or estrangement from others, and a restricted range of affect.  Criterion D: persistent symptoms of increased arousal including, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, exaggerated startle response and hypervigilance.  Criterion E and F: having a duration of the symptoms described in B, C, and D which have lasted more than 1 month and cause clinically significant distress or impairment in social, occupational or other important areas of functioning.     

Symptoms of PTSD include a depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory and disturbances in motivation and mood.  The VA examiner noted that the Veteran reported being depressed "most of the time" and he got more depressed when he had to "deal with stuff" such as paying a bill or doing work around the house; he had no motivation to do anything.  The Veteran felt anxious and worried or nervous at times but not daily.  He denied panic attacks and obsessive compulsive behavior.  The severity and frequency of PTSD symptoms were described as mild to moderate, work helped him manage his symptoms and they were worse since retirement.  The Veteran had occasional problems falling asleep and sometimes woke up with a startle but he did not know why.  He sometimes had nightmares and reported that he drank alcohol before bed to keep his mind off thinking about Vietnam to avoid nightmares.  He reported short and long term memory problems.  The Veteran did not think he had concentration/attention problems but the examiner noted that the memory problems may be related to attention/concentration difficulties.  Energy and motivation was low.  There were no problems maintaining personal hygiene.  The Veteran drove to his appointment.  He reported that he did not like to be in crowds, did not go to concerts and would go to smaller grocery stores.  

Upon mental status examination, the Veteran was fully oriented.  The Veteran was casually dressed with adequate grooming and hygiene.  Psychomotor activity was restless and tense.  Eye contact was poor and he was frequently looking at the floor.  The attitude toward the examiner was cooperative but apprehensive and slightly guarded.  There was no inappropriate behavior.  The Veteran's affect was appropriate and congruent with mood.  His current mood was anxious, depressed and irritable.  Memory testing was 3/3 for immediate, short time delay and long time delay.  Attention was "easily distracted."  Thought process and content were unremarkable.  There were no delusions or hallucinations.  Judgement was good.  Intelligence and insight were average.  Impulsivity was that the Veteran reported that he became angry easily but tried to walk away.  He did not yell, throw items and had no physical violence.  He felt like he could yell or throw something but was able to control his urge and would walk away, but feel depressed after he got angry.  The Veteran denied homicidal and suicidal ideation, plan or intent.  His GAF score was 51.

In the Veteran's VA Form 9 dated March 18, 2013 he reported symptoms of PTSD which affected his ability to live a normal life due to panic attacks, nightmares and intrusive thoughts of being in combat.   

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity.  

Symptoms which support the Veteran's 50 percent rating include, but are not limited to, occupational and social impairment with reduced reliability and productivity with symptoms such as a depressed mood, anxiety, irritability, nightmares, chronic sleep impairment, difficulty concentrating, isolation and disturbances in motivation and mood.

The Board finds that a disability rating greater than 50 percent is not more nearly approximated for any period of time on appeal because the Veteran does not have occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Despite some social difficulty, the Veteran has been married to his wife for over thirty years.  He reported a good relationship with his children, with an adult daughter and granddaughter who live with him.  The Veteran does not have any suicidal ideation.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate his thoughts.  While the Veteran has reported panic attacks and depression, it is not to the extent that he is unable to function independently.  Rather, the Veteran routinely conducts activities of daily living.  The Veteran has irritability and anger issues, but there have not been periods of violent behavior.  There is no evidence of spatial disorientation.  Further, the Veteran does not have neglect of personal appearance and hygiene.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more nearly approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Veteran worked for the postal service for about 27 years and retired in 2000.  He denied significant occupational problems.  Although he indicated that after he was passed up for a promotion he found it hard to function at work, he did not indicate that he was unable to work. 
In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, the Veteran's GAF scores have reflected predominantly moderate symptomology.  The scores are consistent with the disability picture associated with the 50 percent rating.  

The Board has also considered whether staged ratings are appropriate in this case. However, at no time during the relevant appeal period has the service-connected PTSD more nearly met or nearly approximated the criteria for greater than a 50 percent rating under DC 9411.  In addition, there is no evidence of distinct periods of time where the disability was of less severity than that contemplated by a 50 percent rating, and therefore, staged ratings are not for application.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53-56.  

Extraschedular considerations

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports occupational and social impairment with reduced reliability and productivity with symptoms such as a depressed mood, anxiety, irritability, nightmares, chronic sleep impairment, difficulty concentrating, isolation and disturbances in motivation and mood.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Claims to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for hearing loss and tinnitus was originally denied in February 2011.  Evidence at the time of the February 2011 rating decision included the Veteran's service treatment records (STRs), VA treatment records through September 1998, and a January 2011 VA examination.  The RO found that the evidence did not show that the Veteran's hearing loss or tinnitus was etiologically related to service.  The Veteran did not appeal the denial, no new evidence was submitted and the decision became final.

The Veteran filed a new claim for benefits on a VA Form 21-526 in October 2011.  Additional evidence includes VA treatment records from September 2010 to March 2012.  Despite the evidence added to the claims file since 2011, nothing therein shows or implies that the Veteran has hearing loss or tinnitus that is attributable to an event, injury or disease during service.  The Board notes that the Veteran filed another claim which asserted hearing loss and tinnitus were related to service through either combat or exposure to Agent Orange.  However, the assertion that the condition was related to combat is essentially duplicative of his original claim, which asserted exposure to artillery noise and serving as a radioman.  Further, the Veteran has raised an alternative theory of entitlement by arguing that his current hearing loss or tinnitus is secondary to herbicide exposure.  The Board notes, however, that mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Ultimately, the Board finds the new evidence does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss or tinnitus and does not relate to an unestablished fact necessary to substantiate the claim, here, a link between the condition and service.  Rather, it is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claims.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for hearing loss and tinnitus, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that hearing loss or tinnitus is due to service, the claims of service connection for hearing loss or tinnitus cannot be reopened.  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an effective date prior to October 28, 2010 for the grant of entitlement to service connection for PTSD is denied.

Throughout the entire appeal period, entitlement to a rating in excess of 50 percent for PTSD is denied.

New and material evidence to reopen the claim for entitlement to service connection for hearing loss has not been received; the application to reopen is denied.  

New and material evidence to reopen the claim for entitlement to service connection for tinnitus has not been received; the application to reopen is denied.  


REMAND

The Veteran asserts entitlement to service connection for a skin condition as secondary to in-service herbicide exposure.  Although current treatment records do not indicate a current diagnosis, is it an observable symptom capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Herbicide exposure is presumed based on the Veteran's Vietnam service.  See 38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Further, the Board acknowledges that the skin conditions of chloracne and other acneform disease consistent with chloracne are entitled to presumptive service connection.  39 C.F.R. § 3.309(e)(2016).  In light of the observable nature of a skin condition, the Veteran's presumed herbicide exposure and that several types of skin conditions (listed above) are entitled to presumptive service connection, the Board finds a VA examination is required to determine the nature and etiology of any skin condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin condition.  The Veteran's claims file (including this remand) must be reviewed by the examiner. 
For the Veteran's claimed skin condition, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition, is caused by or etiologically related to active duty service, including exposure to herbicides.

A complete rationale for all opinions expressed must be provided.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim of service connection for a skin condition on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


